On 24 October 1985, the community of nations celebrated the fortieth anniversary of the United Nations. In a world suffering from countless problems and frustrations, that event gave rise to comfort and hope because it served as an occasion for sil of our countries, through their representatives ci the highest levels, to reaffirm unequivocally their commitment to the principles and ideals of the United Nations Charter and to renew their commitment to usher in a new era in which today's serious and complex problems can be faced collectively in a new spirit and with a new awareness of our interdependence and ^m: shared responsibility.
That furnished us  with a just assessment of the challenges we must face, challenges that, by their very nature, make isolated approaches inoperative and suicidal. In particular, I am thinking of the crucial questions of peace and development. Present and future generations will judge our actions on the basis of what we do today and will do tomorrow, and especially at this forty-first session of the General Assembly, to preserve peace in the world and to find answers to the pressing questions of hunger, poverty and underdevelopment.
I wish to stress the importance of the task the Assembly has unanimously entrusted to you its President. His talents as a skillful and experienced diplomat, a representative of a country, Bangladesh, whose commitment to the ideals of our Organization is well known, will certainly contribute to the success of our work. I should like, therefore, to convey to him the pleasure felt by my country, which shares with him a community of Islamic culture and destiny, at his election to the presidency of the forty-first session of the United Nations General Assembly. My delegation will fully support him in the accomplishment of his task.
His predecessor. Ambassador Jaime de Pinies of Spain, was a deserving President of our Assembly. To him, we extend the compliments and highest esteem of the delegation of the Niger for the important contribution he made to the work of our Organization.
Our preceding session laid the groundwork for a solid platform of collective action for the common good, thereby arousing hopes with regard to man's determination to face adversity, to master and control his own baser nature and to work resolutely towards the building of the safer and more united world for which we all long.
The proclamation of 1986 as the International Year of Peace is a further mark of our Organization's determination to harmonize the efforts of the international community in establishing an atmosphere that can ensure the maintenance of universal peace. More than 40 years after the end of the last world conflict, that universal peace continues to exist, notwithstanding the breaches and threatened breaches that still occur in many places in the world.
If we truly want to succeed in this work of peace for the benefit of the whole of the world community, we must ensure the strict implementation of the fundamental principles of our Organization. In this connection, refraining from the use or threat of the use of force, the peaceful settlement of disputes, respect for the sovereignty and territorial integrity of States, respect for the right of peoples to self-determination and independence, are moral and cultural values to which each of our nations is committed. At the same time, they are imperative norms of international law to which our Governments have fully subscribed. As the lasting expression of the deep and legitimate aspirations of mankind, such values and norms embody our common fate. More than a code of conduct, they are a solid foundation upon which relations between peoples and nations must be based.
It would appear that all the conflicts and dangerous situations in the world today arise from deliberate violations of those principles, but also from the serious and dangerous decline in the duty to co-operate and work together for the establishment of a new international economic order that would guarantee every people more harmonious and lasting development, as set forth in the United Nations Charter.
We must therefore work together to adopt the measures needed to deal with the many situations the persistence of which seriously threatens international peace and security and reflects badly upon the credibility of our Organization.
The policy of apartheid of the minority regime in Pretoria, its illegal occupation of Namibia and its repeated acts of aggression against the front-line States have created an explosive environment in the southern part of the African continent thus endangering peace and security not only in the region but in the world as well.
In occupied Namibia, we see a continuation of delaying tactics intended to thwart the implementation of Security Council resolution 435 (1978) on the independence of that Territory. This allows for the continuation, among other things, of the systematic plundering of that country's vast natural resources, which are then sold cheaply on the world market by the South African regime.
In regard to its neighbors. South Africa is also pursuing, and has long done so, a policy of aggression, destabilization and intimidation. Never before have arrests, torture, mass murder and systematic violations of the law and morality that govern the external conduct of States been practiced with such cynicism and on such a vast scale as has been done by the South African regime.
In the face of the infernal cycle of violence that today characterizes the situation in that part of the African continent and in the face of the serious dangers this poses to international peace and security, the time has come to go
beyond the usual jeremiads, verbal condemnations and resolutions that are not in fact resolutions.
The minority racist regime of Pretoria has today finally provided the community of nations with proof of its blindness, its intransigence and its total disregard for law and universal morality.
More effective means of pressure must necessarily be adopted urgently to support the struggle of the oppressed peoples of South Africa and Namibia, as well as the front-line States. Niger's position is perfectly clear on this matter. His Excellency General Seyni Kountche, President of the Supreme Military Council and Head of State of Niger, reaffirmed this at the last summit meeting of the Organization of African unity (OAU):
"We must lend effective, appropriate and constant assistance to the liberation movements, as well as to the front-line States, in their struggle against oppression and aggression. Indeed, the time has come for the adoption of concrete and immediate measures to make the apartheid regime consider the situation and give way. These measures must undoubtedly include economic sanctions, which the international community and, particularly, the industrialized countries, must issue and apply in order finally to isolate those men who would deny man."
The immediate and effective application of the recommendations of the World Conference on Sanctions against Racist South Africa held in Paris in June 1986 and of the International Conference for the Immediate Independence to Namibia held in Vienna the following month, as well as those of the eighth Summit Conference of the Non-Aligned Countries in Harare in September and the recent special session of the General Assembly on the question of Namibia, would no doubt compel the Pretoria regime to respect the decisions and resolutions of our Organization and finally to grant independence to Namibia and to promote within South Africa a democratic
multiracial society there the freedom, equality, dignity and well-being of all would be recognized and guaranteed.
The great tragedy of our time that is taking plaoe in southern Africa has not,
however, made us forget other situations of conflict that still prevail on our con tin ait.
As neighbors of Chad, a country with which we have ties of all sorts, we cannot remain indifferent to the situation of prolonged war and instability that has affected that country for several years now. As neighbors, we have come to know Chad, its people and its problems. The people of Chad has deep aspirations to peace. Like all other African peoples, it hopes to build a viable State and to set down the basis for its economic and social development. Rich in history, proud of its past, it is today fighting with the strength of despair against the demons of disunity and dislocation. These are legitimate aspirations. From its neighbors, with which it has cultivated friendship, from Africa, to which it firmly belongs, and from the international community, usually so ready to help, Chad expects understanding, support and assistance. It expects to be understood in its fierce will to remain itself and to be supported and assisted in its fervent hope to live in peace and to advance its development.
Peace and development are also relevant matters in North-West Africa and, more generally, in the Maghreb, that rich and promising part of our continent, the natural evolution, course towards unity and progress of which have been slowed down, impeded and even handicapped by the conflict arising from the decolonization of the former Spanish Sahara.
Closely tied to the peoples of the Maghreb by history, geography and culture, Niger cherishes the profound hope that the joint efforts of the Secretary-General of the United Nations and of the current President of the Organization of African unity to organize a referendum on the question of self-determination will succeed in the near future.
Africa, already facing the challenge of racism and besieged by so many problems inherent in its level of development, can only hope for the establishment of a climate of peace in its midst and of an atmosphere of confidence, tolerance and good neighborliness among all - a condition without which it cannot victoriously confront the pressing needs of building a better future.
Other hotbeds of tension are giving rise to anguish and distress elsewhere and are also rightly of concern to the Assembly. The Middle East, that region near the African continent whose stability undeniably has a strong effect on world peace, has for several decades been the theater of ceaseless confrontation arising from a situation of injustice that has been created and maintained and for which the United Nations has a responsibility to which it remains fully committed.
In this region of the world, so already battered by several conflicts, Israel has established a permanent climate of instability by developing a sustained policy of expansion, the major objective of which is to prevent the realization of the fundamental and inalienable rights of the Palestinian people and to finalize the illegal annexation of the Golan and the occupation of Al Quds Al Sharif.
Loyal to its consistent policy in that regard, Niger for its part will continue to support the just cause of the Palestinian people and to militate for the total withdrawal of Israel from all of the occupied Palestinian and Arab territories, including Jerusalem. In that connection, Niger is pleased to see that chances for the convening of an international conference on the Middle East are beginning to appear and are increasing.
The continuation of the fratricidal conflict that has set Iran and Iraq against each other for six years now is a source of serious concern. The United Nations, through its Secretary-General, has repeatedly taken action to end that devastating and deadly conflict. Those efforts deserve to be continued and supported by us all.
The brutal intrusion of foreign forces into Democratic Kampuchea and Afghanistan and the continued occupation of the territories of those two non-aligned countries have consistently been found reprehensible and condemned by the General Assembly as serious challenges to the principles governing friendly relations between States.
We continue to support that point of view, to call for the total evacuation of occupation troops from the territories of those two countries and to call for scrupulous respect for their sovereignty, territorial integrity and status as non-aligned states.
We similarly remain vigilant with regard to the tension in the Korean peninsula. We encourage continued efforts to bring about the reunification of this prestigious nation through peaceful means.
Whether it be in Africa, Asia or Latin America - that other region of the world subject to serious upheavals - the true peace that we seek cannot be fully attained as long as division and discord exist among nations and as long as the profound aspirations of peoples to justice and to social progress continue to be disregarded and flouted.
In addition to these numerous conflicts which bring suffering and grief all over the world, there are other challenges to the future of mankind. If we do not decisively meet those challenges there can be no genuine lasting peace on earth.
Among those challenges is the serious, deep-seated and long-standing crisis in the world economy. Its root causes lie in the persistence of an unjust and inequitable international economic system marked by a continuous fall in commodity prices, by protectionism and restrictive trading practices, by monetary and financial instability and by the growing indebtedness of third-world countries.
The situation is particularly critical for the African countries whose economies, already structurally fragile and vulnerable, have been further shaken and dislocated. In recent years some of these countries have experienced considerable slowing of their already low growth rates. The critical economic situation in Africa reflects both the scope and the effects of the crisis: the inability of the continent which was the cradle of mankind to achieve self-sufficiency in feeding its peoples, a situation inherent in the difficulty of rebuilding our agriculture; to build the infrastructure needed to irrigate our dry regions; to make our regions more accessible in order to permit a better flow of products; and to establish a true African policy of complementarity and co-operation among States in such areas as the fight against desertification and the important field of water management. To all those difficulties we add others no less burdensome, concerning the education, health and housing of our peoples, whom we wish to enable to lead healthy lives in order to participate more actively and with greater honour in the development of our continent and of the world.
Africa is in the pitiless clutches of a drought, which has greatly reduced available water and arable land, destroying plant and animal life in vast areas, and killing thousands of men, women and children by hunger and thirst.
In connection with agriculture, the roost recent report on Africa of the Food and Agriculture Organization of the United Nations (FAO) states that pet capita production has fallen nearly 20 per cent since 1960, while the rate of growth of the population has increased by 3 per cent per year. That report states also that if things remain as they are, per capita production will fall another 30 per cent in the coming 25 years. The report further predicts that eventually the African States will, with few exceptions, will be forever condemned to dependency in satisfying their food requirements.
That situation is of grave concern to African Governments, which have attempted to deal with the situation at the national, sub-regional and continental levels. At the national level, African leaders are redefining agricultural strategies and are working to maintain, diversity and rebuild vegetation, to protect the soil, to develop water resources, and to provide security in crop by promoting and developing crop production and animal husbandry.
Considerable efforts to co-ordinate these national initiatives are being undertaken at the sub-regional and continental levels. In the Inter-State Committee for Drought Control in the Sahel, nine countries have formulated a concerted rehabilitation program which gives priority to water management, to the campaign against desertification by means of reforestation, to the development of agriculture and livestock raising, and to building up of buffer stocks of grain.
At the continental level, the Organization of African Unity (OAU) has devoted much consideration to ways and means of dealing.with the situation. This has led to the establishment of the Special Emergency Assistance Fund for the Struggle against Drought and Famine in Africa, which is in operation now, and to the adoption of the Priority program for Economic Recovery in Africa.
Clearly, Africa should not rely solely on outside assistance, but must make use of its own resources and intelligence, which will be its weapons in a victorious war to secure freedom from hunger. Only a pragmatic strategy based on basic requirements and the political will to undertake the needed reorientation of social and economic systems through revised agrarian methods and policies can lead to a solution to the problem of food.
But Africa, which contains the majority of the world's poorest countries, cannot by itself meet this enormous, serious challenge posed by Nature. In that connection, Niger welcomes the great step forward taken at the special session of the General Assembly on the critical economic situation in Africa. It was possible at that special session to formulate and adopt a program of Action giving high priority to agriculture and related sectors. Its implementation will promote the rapid recovery of the African economy. Africa has conveyed its great appreciation for that initiative and for the solidarity of the international community in committing itself to stand by Africa and support it in its search for development by Africans and for Africans.
As an expression of our joint political will, the United Nations program of Action for the Economic Recovery of Africa, 1986-1990, is a contract of solidarity. Meeting the terms of that contract requires the same political will, fostered by a clear awareness that the future of Africa is indissolubly linked with the progress of the world.
I wish now to pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his effective and diligent work towards the success of that special session and towards its positive result. His interest in Africa and its problems and the attention he has devoted to them are nothing new, We of the Sahel know of his commitment, because on his own initiative he
undertook a campaign to mobilize the assistance of the international community during the terrible drought of 1984. We are grateful to him for having always worked in favor of a just and peaceful world, and for his vision of a future based on mutual assistance and interdependence.
We must pursue this action for Africa and broaden it to encompass other priority areas. I think here especially of the worrying problem of indebtedness. Niger joins the many other anguished voices calling for a joint solution to this problem, the ruinous effects of which are jeopardizing economic and social achievement in many countries.
Through his intelligence and thanks to extraordinary scientific and technological progress, mankind has moved somewhat further into areas of the universe. But we must recognize today that there is one technology the development of which can only lead to the downfall of mankind: the manufacture of weapons of mass destruction, which become more sophisticated every year.
We cannot but be shocked that the two super-Powers alone possess a nuclear arsenal sufficient to destroy our world several times over. Even more inadmissible is the fact that every year colossal sums are devoted to the development of nuclear weapons. Once that sum was $800 billion; today more than $1 trillion is devoted to the production of these deadly machines, at a time when so many people languish in horrific poverty and destitution.
It cannot be over-emphasized that the arms race can never serve the interests of stability, peace and security. On the contrary, it is a source of tension between the super-Powers and even of confrontation which would be fatal for mankind.
The nuclear-weapon Powers, especially the two super-Powers, therefore bear an important responsibility in this regard, and must do everything possible to avert the risk of nuclear confrontation. The only way to do this is to engage in sincere
dialog with a view to formulating urgent disarmament measures leading to a gradual reduction in nuclear weapons until their complete elimination.
In this connection, the Government and the people of Niger welcome the initiation in March 1985 of negotiations between the two super-Powers on intermediate-range and strategic nuclear and space weapons. A seal of approval was affixed to that dialog at the meeting between the leaders of the two countries, held at Geneva in November 1985. We hope that dialog will continue shortly at Reykjavik, and that it will lead to effective agreements aimed at general and complete disarmament.
Those, in our view, are the major challenges of our time, daunting challenges in view of their nature and scope, but their solutions are vital for the future of mankind, and for international peace and security. The United Nations must deal with those challenges if it is not to founder and bring the whole world down with it. This is a categorical imperative.
Millions of people throughout the world are increasingly expressing their firm opposition to the arms race and their unfailing abhorrence of: apartheid and racial discrimination. Millions of voices are continuously heard denouncing the continuation of sources of tension aid calling for a more stable and fraternal worId.
In view of all those situations, and in view of the tidal wave of the brutal, savage and vile force of terrorism, the noble attitude of millions of men and women who voice every day their love of peace, justice and freedom, constitutes for our Governments and for our Organization, a source of inspiration and an encouraging reassurance of the value of our work here.
We are convinced that we must not resign ourselves to the -many serious difficulties that are endangering universal peace. This is our world and we, together, bear the responsibility to preserve and improve it, for present and future generations.

